This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A16-0367

             In re the Non-Probate Estate of: Robert W. Fashant, Decedent

                                     Merilee Doll,
                                     Respondent,

                                          vs.

                              Julie A. Haekenkamp, et al.,
                                       Appellants,

                                          and

                                      KleinBank,
                                      Defendant.

                                Filed August 29, 2016
                                      Affirmed
                                  Klaphake, Judge *

                              Wright County District Court
                               File No. 86-CV-13-3568

Joseph J. Cassioppi, Jessica L. Edwards, Fredrikson & Byron, P.A., Minneapolis,
Minnesota; and

Jay A. Joyner, Joyner Law Office, Minneapolis, Minnesota (for respondent)

John T. Peterson, Johnson, Larson & Peterson, P.A., Buffalo, Minnesota (for appellants)

R. Lawrence Harris, Melchert, Hubert, Sjodin, PLLP, Waconia, MN (for defendant)


*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
       Considered and decided by Connolly, Presiding Judge; Larkin, Judge; and

Klaphake, Judge.

                         UNPUBLISHED OPINION

KLAPHAKE, Judge

       Acting as successor attorney-in-fact, appellant challenges the district court’s order

voiding her change of primary beneficiary designations to decedent’s IRAs, arguing that

she was authorized to do so under a durable power of attorney. Because the district court

did not err in determining that decedent intended respondent-wife to be the primary

beneficiary to his IRAs, we affirm.

                                      DECISION

       We review equitable determinations for an abuse of discretion. City of North

Oaks v. Sarpal, 797 N.W.2d 18, 23 (Minn. 2011). On appeal from the decision of a district

court sitting without a jury, we review the district court’s findings of fact for clear error

and determine whether it erred in its conclusions of law. See Minn. R. Civ. P. 52.01;

Schweich v. Ziegler, Inc., 463 N.W.2d 722, 729 (Minn. 1990).

       The central issue raised in this appeal is whether the district court abused its

discretion in voiding appellant Julie A. Haekenkamp’s change of primary beneficiary

designations to decedent Robert W. Fashant’s five IRAs two days before his death. The

procedural posture of this case is akin to an interpleader action, as respondent Merilee Doll

sued Haekenkamp for breach of fiduciary duty as successor attorney-in-fact and requested

that the district court declare her as the rightful beneficiary of decedent’s IRAs. In an

interpleader action, the district court may apply equitable principles in disputes where the


                                             2
parties seek declaration of the rightful beneficiary of a decedent’s IRA. Gen. Mills Fed.

Credit Union v. Lofgren, 839 N.W.2d 766, 774 (Minn. App. 2013). The legal basis of

Doll’s lawsuit centers on Haekenkamp, as successor attorney-in-fact, submitting change-

of-beneficiary requests to KleinBank, the custodian of decedent’s IRAs. The requests

effectively removed Doll as the designated primary beneficiary of decedent’s IRAs, and

transferred her share to Haekenkamp and appellants James H. Kreitlow, Jill T. Bowman,

and Lisa D. Kasper, with each to receive a quarter share.

       Haekenkamp argues that the language of the power of attorney conferred upon her

by decedent in 2008, which was never revoked, authorized her as successor attorney-in-

fact to transfer decedent’s property to her. She also points out that there is no statutory

requirement under the Minnesota durable power of attorney act, Minn. Stat. §§ 523.01-.26

(2014), requiring her to seek decedent’s permission before acting.

       The record evidence persuades us that the district court properly concluded that

decedent clearly and unambiguously intended Doll to be the primary beneficiary to his

IRAs. See Metropolitan Life Ins. Co. v. Belland, 583 N.W.2d 592, 593 (Minn. App. 1998)

(holding district court did not abuse its discretion in concluding that decedent “clearly and

unambiguously intended to name the bank as beneficiary of his life insurance policy”).

Three months before decedent and Doll married in April 2011, he named her as the primary

beneficiary to his IRAs, denoting her as “spouse.” Shortly after the marriage, decedent

executed several legal documents transferring his personal assets to Doll and authorizing

her to make medical and legal decisions on his behalf. He executed a new will naming

Doll as sole heir of his estate, he drafted a health-care directive naming Doll as his health-


                                              3
care agent, and he named Doll as the sole primary beneficiary of his life insurance policy.

Notably, he also executed a new short-form power of attorney naming Doll as his attorney-

in-fact, but he failed to revoke the earlier power of attorney naming Haekenkamp as

successor attorney-in-fact. And as the district court noted in its order, decedent never

personally gave Haekenkamp authority or direction to change the beneficiary designation

of his IRAs.

       Having concluded that the district court did not err in determining decedent’s intent,

we decline to address Haekenkamp’s argument that she is authorized under Minn. Stat.

§ 523.24, subd. 7 (2014) to change decedent’s beneficiary designations or Doll’s breach-

of-fiduciary-duty claim.

       Affirmed.




                                             4